Citation Nr: 1813396	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-28 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for diabetes, mellitus, type II; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1968 to February 1975.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2017, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder. 


FINDINGS OF FACT

1.  The claim for service connection for diabetes mellitus was denied a September 2009 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to decide the claim.

2.  The evidence of record is at least in equipoise as to whether the Veteran worked near the base perimeter in Thailand and thereby exposed to herbicide agents.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  Resolving doubt in favor of the Veteran, service connection for diabetes mellitus is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)
      
The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2009 rating decision, the RO denied entitlement to service connection for diabetes mellitus due to no evidence that the Veteran was exposed to herbicide agents in service.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the September 2009 rating decision is final.  

Since the last final decision, the Veteran has testified and submitted documents which indicate that he was exposed to herbicide agents during his 12 month duty in Thailand.  As this evidence had not been previously reviewed by agency makers, the Board finds that it is new evidence under 38 C.F.R. § 3.156(a).  Moreover, the Board finds that the evidence is not only new but also material.  It relates to unestablished facts necessary to substantiate the claim and also raises a reasonable possibility of substantiating the claim.  In that regard, the new evidence shows that the Veteran was exposed to herbicide agents, which is the basis for presumptive service connection.

Accordingly, the Veteran's claim for service connection for diabetes mellitus is reopened.

III.  Service Connection

The Veteran contends that he is entitled to service connection for diabetes mellitus, type II due to his exposure to herbicide agents while stationed in Thailand.  Specifically, he contends that his military occupational specialty (MOS) put him in proximity of the Thailand base perimeter on numerous occasions.

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H (M21-1).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam-era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis is extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of U.S. servicemen in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5(b).
There is evidence that he was stationed in Udorn, Thailand.  What is at issue here is whether the Veteran was exposed to herbicides agents in Thailand and therefore presumptively entitled to service connection for his diabetes.  The Board finds that the evidence in support of and against the finding that the Veteran served near the perimeter of the Thailand base during service is in relative equipoise and therefore finds that service connection for diabetes mellitus on a presumptive basis is warranted.  

During the course of the appeal, the Veteran has contended that his military occupational specialty placed him at the perimeter base in Thailand.  Specifically, the Veteran reported that he was stationed at the Udorn Air Force Base from June 1970 to June 1971.  He reported that his duties were transit alert and crash recovery and involved responding to crashed aircraft which were situated on or near the end of the runway, adjacent to the perimeter of the base.  See September 2013 VA From 21-4138.  The RO conducted development and concluded that the Veteran's job did not put him in regular proximity to the perimeter.  The RO also stated, "available historical information does not document the storage, spraying or testing of Agent Orange or tactical herbicide at Udorn RTAFB during 1970 or 1971.  Therefore, we are unable to document that [the Veteran] was exposed to Agent Orange or tactical herbicides during the specified time frame."  See July 2014 correspondence from the Joint Service Records Research Center (JSRRC).  

At the November 2017 Board hearing, the Veteran testified in great detail about his specific duties while stationed in Thailand.  In that regard, the Veteran testified that he was part of team which serviced damaged aircraft brought to the base.  He testified that oftentimes the aircraft was at the base perimeter and he rode a bus to the aircraft.  He also testified that his barracks was situated near the perimeter wall on the opposite side of base.  He also submitted written evidence including photographs which supported his testimony.  

In light of the foregoing credible testimony and supporting statements, the Board concludes that the evidence is in relative equipoise.  On one hand, the Board credits the RO's development regarding the Veteran's potential exposure and conclusion that he was not exposed to herbicide agents.  On the other hand, the Board credits the Veteran's testimony and supportive documentation indicating that he worked near the perimeter of the RTAFB in Udorn during the period in which the VA has conceded herbicide use.  When the evidence is in equipoise, the benefit of the doubt is resolved in the Veteran's favor.  Therefore, exposure to herbicides is conceded in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Diabetes mellitus is a disease which may be presumptively service connected with proof of herbicide exposure.  Resolving doubt in the Veteran's favor, the claim for entitlement to service connection for diabetes mellitus is granted.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for diabetes mellitus having been received, to this extent the claim to reopen is granted.  

Entitlement to service connection for diabetes mellitus is granted. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


